Title: Thomas Jefferson to Thomas Bruff, 7 June 1812
From: Jefferson, Thomas
To: Bruff, Thomas


          Sir Monticello June 7. 12.
          I have duly recieved your letter of May 30. and am very happy to learn that your manufactory of solid shot is likely to get into operation; while their quality will command a preference in the private demand, there can be no doubt but the same circumstance will ensure you the public supply. having other occasion to write to the president I have with pleasure added a recommendation of yourself and your manufactory to his attention. wishing you all possible success, I tender you the assurance of my esteem & respect.
          
            Th:
            Jefferson
        